Citation Nr: 0017905	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), with history of nervous stomach, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  He was a prisoner of war (POW) of the German 
Government from October 1944 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for his service-connected PTSD with history of nervous 
stomach (PTSD).  The veteran timely appealed this 
determination to the Board.

In his January 1999 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested the opportunity to 
testify at a hearing conducted before a Member of the Board 
at the local VA office.  Thereafter, in a signed statement, 
dated in March 1999 and received at the RO that same month, 
the veteran indicated that he no longer wished to be afforded 
a Board hearing.  The veteran's request for a Board hearing 
has thus been withdrawn.  See 38 C.F.R. § 20.704(e) (1999).

As a final preliminary point, the Board observes that, in 
February 1999, the RO denied, as not well grounded, the 
veteran's claim of entitlement to service connection for 
heart disease, asserted as secondary to his PTSD.  The record 
reflects that the RO notified him of this determination later 
that same month.  The veteran's claims folder was transferred 
to the Board in June 1999.  Thereafter, in a signed 
statement, dated in June 1999 and filed directly at the Board 
the following month, the veteran reported that a doctor 
submitted a statement indicating that his heart condition was 
aggravated by his PTSD.  As such, unless it has already done 
so, the RO must consider whether the June 1999 statement 
constitutes a Notice of Disagreement with the February 1999 
rating action.  See 38 C.F.R. §§ 20.201, 20.300 (1999).


FINDINGS OF FACT

The veteran's PTSD with history of nervous stomach is 
manifested by recurrent panic attacks more than once per 
week; flashbacks; intrusive thoughts; anxiety; depression; 
chronic sleep impairment; short-term memory impairment; and 
disturbances in motivation and mood, resulting in moderate 
residual social and industrial impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a rating action dated in May 1989, the RO established 
service connection for PTSD "with history of nervous 
stomach" and assigned a 10 percent evaluation, effective 
June 28, 1988.  With respect to the "nervous stomach" 
aspect of the service-connected disability, the Board notes 
that, in that same rating action, the RO denied service 
connection for diverticulitis, and in an October 1990 
decision, the Board agreed with this determination.  In 
February 1995, the RO increased the evaluation of the 
veteran's PTSD to 30 percent, effective July 28, 1994.  The 
veteran filed his current claim for an increased evaluation 
of his PTSD condition in August 1998.

VA outpatient treatment records, dated from March 1989 to 
December 1994, show that the veteran was seen on numerous 
occasions for varying complaints, such as depression, 
anxiety, and/or trouble sleeping and had been prescribed a 
selective serotonin re-uptake inhibitor (Zoloft) for 
depression and medication for sleep.  

Also of record is a July 1994 report prepared by a social 
worker who indicated that he was an "Ex-POW Coordinator."  
The examiner opined that the veteran suffered from severe 
PTSD that was related to his combat and his POW experiences.  
In addition, he described the veteran as "very honest and 
trustworthy."

During a VA examination conducted in February 1995, the 
examiner noted the veteran's military service, including his 
history of having been a POW, as well as his treatment 
regimen.  The veteran indicated that he retired from his job 
in a textile mill because of a heart condition.  His primary 
complaint was that he was not sleeping well.  The examiner 
indicated that the disability was manifested by nightmares, 
jumpiness, depression, anxiety, and flashbacks to World War 
II.  The physician further stated that the disability was not 
productive of pressured speech, flight of ideas, paranoia, or 
hallucinations or delusions.  The diagnosis was PTSD.

As noted above, in August 1998, the veteran filed the instant 
increased rating claim.  In doing so, he asserted that the 
disability had worsened since his most recent VA psychiatric 
examination.  Therefore, in an effort to assist the veteran 
in the development of this claim, later that same month he 
was afforded a formal VA psychiatric examination.  The 
examiner indicated that the veteran had served in combat 
during World War II and that he was a POW.  Subsequent to 
discussing his military history, the psychologist reported 
that, as a result of his deteriorating health, the veteran 
was becoming increasingly less able to cope with his PTSD 
symptoms.  

During the examination, the veteran indicated that his PTSD 
was manifested by nightmares about his wartime experiences 
several times per week as well as daily intrusive thoughts 
and images of these experiences.  In addition, the veteran 
reported that he avoided discussions or reminders of his 
wartime experiences.  He also stated that he had feelings of 
estrangement from and was suspicious of others, that he had 
difficulty sleeping and concentrating and that the disability 
was productive of an exaggerated startle reaction.  Further, 
he stated that the PTSD was manifested by anxiety and 
depressed mood.  

The psychologist reported that the veteran was neatly dressed 
in casual attire and that he exhibited no gross motor 
disturbance.  Further, the examination revealed that the 
veteran's mood was somewhat depressed and that his affect was 
anxious.  The examiner indicated that both were consistent 
with the content of his speech.  In addition, she stated that 
the veteran displayed a logical and goal-directed form of 
thought, with no evidence of suicidal or homicidal ideation, 
psychosis, paranoia, or intellectual insufficiency.  She 
described his speech as clear, coherent and modulated, and 
indicated that it was relevant to context. 

Mental status testing administered during the examination 
disclosed that the veteran suffered from depression, worry, 
agitation, tension, and sleep disturbance.  The examiner 
explained that individuals with such a profile usually had 
difficulty thinking and concentrating, had ruminative 
recurring thoughts, were socially uncomfortable, and were 
likely to feel chronically stressed.  The examiner also 
reported that testing revealed findings consistent with heavy 
combat exposure.

The examiner diagnosed the veteran as having chronic PTSD 
that was related to his combat and POW experiences.  She 
indicated that the symptoms attributable to his PTSD caused 
him "distress on a daily basis" and interfered with his 
relationships with family members.  The examiner opined that 
the veteran would benefit from joining a PTSD support group.  
In addition, she estimated that his Global Assessment of 
Functioning (GAF) Scale score was currently 55, and that its 
highest during the past year was 60.

Also submitted in connection with the current claim were VA 
outpatient treatment records dated from June 1998 to January 
1999.  The records show that the veteran received treatment 
for other disorders, including for his heart problems; 
however, he was also found to be suffering from anxiety and 
depression.

In March 1999, the veteran testified before a hearing officer 
at the RO.  During the hearing, he reported that despite 
treating his PTSD with three psychiatric medications, the 
disability was productive of recurrent nightmares and chronic 
sleep impairment.  In addition, he indicated that he suffered 
from panic attacks several times per week.  The veteran also 
stated that he had good relationships with his family and his 
established friends, including a group of men with whom he 
gathered daily, but had difficulty meeting and tolerating new 
people.  He explained that he was inclined to be suspicious 
of, and was not tolerant of "new" people.  He said that he 
had been married to the same woman for 54 years and opined 
that, because she was also a nurse, his spouse was able to 
help keep him more stable than he would have been otherwise.  
The veteran further testified that, although his long-term 
memory was good, his short-term memory sometimes failed, 
causing him forget things such as names or traveling 
directions.  He also referred to his past experience of 
diverticulitis of the colon and discussed certain 
gastrointestinal symptoms that he said he had been having 
currently, including vomiting and/or diarrhea after meals and 
constipation.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased evaluation for his 
service-connected PTSD is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  Id.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is rated as 30 percent disabling under 
Diagnostic Code 9411.  This code provides that a 30 percent 
evaluation is warranted when the disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), 
due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks on no more than a weekly basis, 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

After a careful review of the record, the Board finds that 
the veteran's PTSD most closely approximates the criteria for 
a 50 percent evaluation under Diagnostic Code 9411.  In this 
regard, the Board notes that it is charged with the duty to 
assess the credibility and weight given to evidence.  Evans 
v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In this capacity, the Board finds 
the veteran to be credible, including with regard to the 
symptomatology attributable to his service-connected 
disability.  These symptoms include panic attacks several 
times per week, chronic sleep impairment, recurrent 
nightmares and flashbacks, disturbances in his motivation and 
mood, depression and anxiety.  

In making this finding, the Board is also persuaded by the 
July 1994 comment by the VA examiner that the veteran was 
"very honest and trustworthy."  Indeed, the mental status 
testing has objectively endorsed many of his reported 
symptoms, and the August 1998 VA examiner reported that the 
veteran's symptoms caused him distress on a daily basis.  
Moreover, that examiner estimated his GAF score to be 
approximately 55.  In this regard, the Board observes that, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, DSM-IV, a GAF score of 55 contemplates moderate 
difficulty in social and industrial functioning.  As such, 
the Board finds that the veteran's PTSD warrants a 50 percent 
evaluation.

The Board further finds, however, that the evidence does not 
show that the veteran's PTSD approximates or more nearly 
approximates the criteria required for a 70 percent 
evaluation.  In making this finding, the Board observes that 
the evidence does not show occupational and social impairment 
consistent with that required for such an evaluation, and 
indeed, the veteran does not contend otherwise.  In this 
regard, the Board notes that, among other findings, the 
August 1998 VA examiner reported that the veteran's PTSD was 
not productive of either suicidal or homicidal ideation.  In 
addition, she indicated that is speech was clear, coherent, 
modulated, and relevant to context, i.e., it was not 
illogical, obscure or irrelevant.  Moreover, the veteran has 
testified that he has a good relationship with his family and 
some friends.  As such, an evaluation in excess of 50 percent 
evaluation is not warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 50 percent evaluation).  In 
addition, there is no showing that the veteran's psychiatric 
disability has necessitated frequent, or indeed any, periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent rating for PTSD is granted.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

